[Cite as State v. Patton, 2022-Ohio-3856.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      HURON COUNTY


State of Ohio                                         Court of Appeals No. H-22-001

        Appellee                                      Trial Court No. CRI 2021 0464

v.

Donald R. Patton                                      DECISION AND JUDGMENT

        Appellant                                     Decided: October 28, 2022

                                             *****

        James Joel Sitterly, Huron County Prosecuting Attorney,
        for appellee.

        Tyler Naud Jechura, for appellant.

                                             *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a November 23, 2021 judgment of the Huron County

Court of Common Pleas, granting, in part, and denying, in part, appellant’s motion to

suppress, in the underlying possession of fentanyl case. For the reasons set forth below,

this court affirms the judgment of the trial court.
       {¶ 2} Appellant, Donald Patton, submits the following three assignments of error:

              THE TRIAL COURT ERRED WHEN IT DENIED [IN PART] THE

       MOTION TO SUPPRESS BECAUSE MR. PATTON WAS NOT

       COMMITTING ANY ACTION THAT MADE HIM SUBJECT TO

       ARREST.

              THE TRIAL COURT ERRED WHEN IT DENIED [IN PART] THE

       MOTION TO SUPPRESS BECAUSE THIS DECISION IS AGAINST

       THE MANIFEST WEIGHT OF THE EVIDENCE, CREATING A

       MANIFEST MISCARRIAGE OF JUSTICE.

              THE TRIAL COURT ERRED WHEN IT FAILED TO GRANT

       THE MOTION TO [SUPPRESS] BECAUSE MR. PATTON WAS

       SUBJECTED TO A CUSTODIAL INTERROGATION WITHOUT

       BEING MIRANDIZED.

       {¶ 3} The following undisputed facts are relevant to this appeal. On the evening

of June 5, 2021, three different citizens in the Huron County city of Willard called the

local police department to report their concerns upon witnessing a sweaty, partially clad

man, dancing and acting erratically while in a public roadway near the intersection of

Maple St. and Laurel St.




2.
       {¶ 4} The witnesses perceived that the man was under the influence of drugs and

that his conduct was unsafe. Based upon their observations, they called the police to

report their concerns regarding what was taking place.

       {¶ 5} In response to the multiple calls received reporting concerns in a short

period of time, the police department timely dispatched an officer to the scene to

investigate the matter.

       {¶ 6} Upon arriving at the scene, the responding officer instantly recognized

appellant, with whom the officer was familiar based upon his past police interactions with

appellant in connection to appellant’s drug abuse.

       {¶ 7} The officer observed appellant to be on foot, mostly unclothed, sweating

“very bad”, erratically “flapping his hands around”, with sores visible on his body,

twitching frenetically, and in a confused mental state.

       {¶ 8} Based upon these observations, in conjunction with an awareness of

appellant’s history of drug abuse, the officer determined that appellant was in a state of

drug intoxication and presented a risk of harm to himself or others given his presence

upon a public roadway in a compromised condition.

       {¶ 9} Accordingly, the officer advised appellant that he needed to conduct a safety

search. The officer then inquired if appellant had anything on his person that might

present a risk in the course of the safety search.




3.
       {¶ 10} After a brief back and forth, during which appellant protested that he had

not done anything wrong, appellant ultimately disclosed that he was in possession of

several drug needles.

       {¶ 11} In the course of then being handcuffed, mirandized, and arrested, appellant

conveyed to the officer that he had taken drugs, namely fentanyl, and turned over several

drug needles containing fentanyl to the arresting officer.

       {¶ 12} On August 27, 2021, appellant was indicted on one count of possession of

fentanyl, in violation of R.C. 2925.11(A), a felony of the fifth degree, and one count of

possession of drug abuse instruments, in violation of R.C. 2925.12, as enhanced to a

misdemeanor of the first degree due to prior convictions.

       {¶ 13} On September 17, 2021, appellant filed a motion to suppress. On

November 15, 2021, the trial court conducted an evidentiary hearing on the motion to

suppress.

       {¶ 14} During the suppression hearing, appellee presented the testimony of the

Willard Police Department dispatcher who was on-duty and fielded the emergency calls

from the public regarding appellant dancing erratically in the roadway in a state of partial

undress.

       {¶ 15} The dispatcher first testified regarding the various education and training

that she had received in connection to her professional position.




4.
       {¶ 16} The dispatcher then proceeded to testify that while on duty on the evening

of June 5, 2021, she took calls from three different individuals within a short period time

who each conveyed various concerns regarding witnessing a man wearing nothing but

shorts, appeared to be under the influence, and was dancing erratically in a public

roadway.

       {¶ 17} The callers consistently described the unusual conduct, unsettled demeanor,

conveyed safety concerns, and reported the man’s presence in the same general location.

The dispatcher testified that she forwarded this information so that officers could be

dispatched to the scene and address the situation.

       {¶ 18} The trial court next heard testimony from the responding officer. The

officer testified in detail regarding his specialized training in drug and alcohol related

offenses, testified that in the course of his years employed in law enforcement he had

encountered individuals under the influence of drugs or alcohol on a daily basis, and

conveyed that he had been employed as a police officer since 2011.

       {¶ 19} The officer next testified that while on duty on June 5, 2021, he responded

to a call of an intoxicated male “dancing in the road” in the vicinity of Maplewood St.

and Laurel St. in Willard.

       {¶ 20} Upon arriving at the location, the officer observed appellant, with whom he

was familiar, as he had previously dealt with appellant on prior drug related incidents.




5.
       {¶ 21} The officer testified that he observed appellant to be, “sweating, very bad,

and flapping his hands around.” The officer noticed that appellant, who was mostly

unclothed, had, “open sores all over his body.”

       {¶ 22} The officer further testified that upon approaching and interacting with

appellant, he observed that appellant was, “sweating profusely, looked confused * * * his

speech was very fast, and he could not keep himself under control, [his] body [was]

twitching a lot.”

       {¶ 23} The officer next testified that based upon these direct observations, in

conjunction with his prior involvement with appellant related to drug abuse, he concluded

that appellant was exhibiting signs of drug intoxication and presented a risk of harm to

himself or others by being in a public roadway while under the influence of drugs.

       {¶ 24} Accordingly, the officer advised appellant that he was going to conduct a

safety search of him. The officer asked appellant if he had anything in his pockets that

may be unsafe and that he needed to remove before the officer searched the pockets of

appellant’s shorts.

       {¶ 25} While being handcuffed, mirandized, and arrested, appellant disclosed his

drug usage, and produced several drug needles containing fentanyl, one of them open and

uncapped, to the officer.

       {¶ 26} The trial court next heard the direct testimony of appellant.




6.
       {¶ 27} Unconvincingly, while appellant recalled taking fentanyl that day, recalled

his interactions with the officer, recalled being handcuffed, recalled being taken to the

hospital to have his vital signs checked and his sores bandaged, appellant nevertheless

maintained that he was uncertain whether or not he could recall dancing about in the

roadway.

       {¶ 28} Subsequently, appellant’s testimony on this point shifted, and he next

maintained that he could now recall that he definitely was not dancing in the street, in

contravention of the multiple eyewitness callers observing him do so, and contrary to the

responding officer’s observations. At this juncture, the parties rested and the motion was

taken under advisement.

       {¶ 29} On November 23, 2021, the trial court granted appellant’s motion to

suppress, in part, and denied it, in part. Specifically, in response to a brief gap in time

between appellant being handcuffed and being mirandized, the trial court excluded

evidence from an approximately one-minute period of time elapsing between appellant

being handcuffed and being mirandized.

       {¶ 30} In denying the suppression of the balance of the evidence, the trial court

emphasized that appellant’s unsafe actions that evening had been observed by three

separate, independent eyewitnesses, each of whom was so concerned that each separately

called the police.




7.
       {¶ 31} The trial court similarly noted that several of the callers specifically

expressed concern about the risk of harm created by appellant appearing to be under the

influence while dancing erratically about in a public roadway.

       {¶ 32} The trial court next noted that upon arrival at the scene, the officer, whom

was acquainted with appellant and aware of his history of drug abuse, made a multitude

of specific first-hand observations of appellant, all consistent with the notion that

appellant was in a state of drug intoxication, a criminal offense, and that appellant

presented a safety risk to himself and others by cavorting about in a public roadway while

under the influence of drugs. Accordingly, given ample evidence of criminal offenses

transpiring, the balance of the evidence was not suppressed.

       {¶ 33} Following the above-described split motion to suppress decision, appellant

pled no contest to the offenses. Appellant was sentenced to a three-year term of

community control and completion of a residential drug treatment program. This appeal

ensued.

       {¶ 34} All three assignments of error are rooted in the common legal premise that

the trial court erred in the motion to suppress decision. Accordingly, they will be

addressed simultaneously.

       {¶ 35} For clarity, we note that the applicable standard of review for a disputed

motion to suppress decision is whether the decision was supported by competent, credible

evidence, rather than the manifest weight standard put forth by appellant.




8.
      {¶ 36} We further note that appellant’s third assignment of error captions the

motion to suppress as a motion to dismiss. This case did not entail a motion to dismiss.

Thus, we shall construe all assignments of error as challenging the motion to suppress

decision.

      {¶ 37} It is well-established that appellate court review of a disputed motion to

suppress determination presents a mixed question of fact and law.

      {¶ 38} As held by the Ohio Supreme Court in State v. Codeluppi, 139 Ohio St.3d

165, 10 N.E.3d 691, 2014-Ohio-1574, ¶ 7,

             When considering a motion to suppress, the trial court assumes the

      role of trier of fact and is therefore in the best position to resolve factual

      questions and evaluate the credibility of witnesses. State v. Mills, 62 Ohio

      St.3d 357, 582 N.E.2d 972 (1992). Consequently, an appellate court must

      accept the trial court’s findings of fact if they are supported by competent,

      credible evidence. State v. Fanning, 1 Ohio St.3d 19, 437 N.E. 583 (1982).

      Accepting these facts as true, the appellate court must then independently

      determine, without deference to the conclusion of the trial court, whether

      the facts satisfy the applicable legal standard. State v. McNamara, 124

      Ohio App.3d 708, 707 N.E.2d 539 (1997).




9.
       {¶ 39} In support of this appeal, appellant makes the unilateral, blanket assertion

that he did not commit, “any acts that left him subject to arrest.” The record of evidence

does not bear out this position.

       {¶ 40} On the contrary, the record contains considerable evidence, consisting of

emergency calls from three separate eyewitnesses, in conjunction with detailed testimony

from the responding officer, all consistently observing that on June 5, 2021, appellant

was dancing in a public motor vehicle roadway, wearing nothing but a pair of shorts, at

approximately 9:00 p.m., sweating, twitching, and otherwise behaving erratically in a

way consistent with being in a state of drug intoxication, reflective of suspicious, unsafe,

and criminal activity, subjecting appellant to the possibility of arrest. This conduct was

observed by multiple, separate parties, including law enforcement personnel and multiple

concerned citizens.

       {¶ 41} Accordingly, appellant’s claim that the record does not show that he

committed any actions that left him subject to arrest runs counter to the record of

evidence and is without merit.

       {¶ 42} While appellant next argues that the trial court’s partial denial of the

motion to suppress was against the manifest weight of the evidence, we shall construe

this assertion as disputing that the motion to suppress determination was supported by

competent, credible evidence, the applicable standard of appellate review.




10.
       {¶ 43} We find that the record is replete with competent, credible evidence in

support of the trial court’s determination that the officer possessed the requisite suspicion

of a criminal offense by appellant so as to warrant appellant being stopped, questioned,

and searched by the responding officer.

       {¶ 44} As discussed in detail above, multiple emergency callers reported concerns

of appellant dancing about erratically in a public roadway, clad in only shorts, and

appearing to be under the influence. The responding officer observed appellant to be

sweating profusely, twitching uncontrollably, confused, speaking fast, and exhibiting

open skin sores upon his body.

       {¶ 45} The record reflects competent, credible evidence in support of the trial

court’s partial denial of appellant’s motion to suppress.

       {¶ 46} Lastly, appellant argues that, “the trial court erred when it failed to grant

the motion to dismiss.” We reiterate that the record reflects no motion to dismiss. As

such, we construe this as an additional refutation of the trial court’s partial denial of

appellant’s motion to suppress. In support, appellant asserts that he was improperly

subjected to custodial interrogation prior to being mirandized.

       {¶ 47} We note that in the subject motion to suppress determination, the trial court

found that there was a brief period of time, approximately one-minute, during which

appellant was handcuffed and interrogated, but prior to being mirandized.




11.
       {¶ 48} Accordingly, the trial court granted the motion to suppress, in part, as

related to that portion of the time, and excluded that portion of the evidence.

       {¶ 49} As the trial court remedied the issue via the partial granting of the motion

to suppress for that portion of time, and the denial of the balance of the motion to

suppress was supported by competent, credible evidence, as discussed in detail above, we

find appellant’s final argument to be without merit.

       {¶ 50} On consideration whereof, the judgment of the Huron County Court of

Common Pleas is hereby affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                        Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Thomas J. Osowik, J.                            ____________________________
                                                        JUDGE
Christine E. Mayle, J.
                                                ____________________________
Myron C. Duhart, P.J.                                   JUDGE
CONCUR.
                                                ____________________________
                                                        JUDGE


       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




12.